Citation Nr: 1030173	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-32 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for heart disease to 
include as secondary to Agent Orange exposure and posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 
percent for the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson




INTRODUCTION

The Veteran had active service from April 1959 to September 1977 
including service in the Republic of Vietnam.  The Veteran's 
awards include the Purple Heart and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2007 and February 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In the June 2007 decision, service 
connection for PTSD was granted and an initial 10 percent 
evaluation was assigned, effective from January 11, 2007.  The 
February 2008 rating decision denied service connection for heart 
disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for heart 
disease and entitlement to a higher initial rating for his 
service-connected PTSD.  The Veteran contends that he suffered a 
heart attack during service and was hospitalized for 10 days as a 
result.  In the alternative, the Veteran asserts that his current 
heart disease is secondary to exposure to Agent Orange or PTSD.  
Additionally, the Veteran stated that his PTSD disability has 
worsened. 

The Veteran claims that he had a heart attack during service and 
was treated at 29 Palms, California.  He has been diagnosed with 
hypertension.  His VA treatment records also indicate that he is 
at risk for coronary artery disease.  In March 1997, a stress 
test conducted by a private treatment facility revealed ischemia, 
however the record also indicated that it may be a false 
positive.  

Significantly, service personnel records reflect that the Veteran 
was transported to 29 Palms California on September 18, 1968 due 
to sickness.  He remained there until he was returned to duty on 
September 28, 1968.  

Unfortunately, the service treatment records are incomplete.  A 
notation from the RO reveals that there are no service treatment 
records dated between 1964 and 1974 located in the packet of 
service treatment records currently associated with the claims 
file.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  Because the service 
personnel records reveal that the Veteran was in 29 Palms, 
California in September 1968, the time he claims to have suffered 
a heart attack, and because the available service treatment 
records do not contain records from 1968, or otherwise reveal 
treatment for a heart attack, additional development is 
necessary.  On remand, the RO should attempt to obtain any 
missing service treatment records from all possible sources.

Additionally, the Veteran should be afforded a VA examination.  
VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the Veteran has been diagnosed with 
hypertension and is at risk for coronary artery disease.  
Additionally, service connection has been established for PTSD, 
and he contends that the PTSD aggravates the heart condition.  As 
the Veteran demonstrates signs and symptoms of a heart disability 
and because service connection has been established for PTSD, an 
examination is required to determine if there is any relationship 
between the two.

Regarding the PTSD, in his October 2008 VA Form 9, substantive 
appeal, the Veteran indicated that his PTSD disability had 
worsened and that he continued to receive treatment.  Any records 
of such treatment must be obtained on remand.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  Further, the Veteran's 
most recent evaluation for PTSD was in June 2007.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is 
entitled to a new examination after a two year period between the 
last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  As it has been 
more than three years, and because the Veteran has stated that 
his symptoms are worsening, a new examination is required.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Request from all possible sources the 
Veteran's outstanding service treatment 
records, including, but not limited to those 
between 1964 and 1974, and in particular 
those from 29 Palms, California dated in 
September 1968.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  

2.  With appropriate authorization from the 
veteran, obtain and associate with the claims 
file all private treatment records of the 
Veteran pertinent to the issues on appeal 
that have not been previously secured.  Also 
obtain and associated with the claims file 
all VA records pertinent to the Veteran's 
claims.

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, 
schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any heart disease found to be 
present.  The claims file and a separate copy 
of this remand must be provided to the 
examiner for review in conjunction with the 
examination, the receipt of which should be 
acknowledged in the examination report.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The examiner should first determine whether 
the Veteran currently has heart disease or a 
related condition.  If the Veteran is 
diagnosed with heart disease, the examiner 
should provide an opinion as to whether it is 
likely, unlikely, or at least as likely as not 
that any currently diagnosed heart disease is 
associated with the Veteran's active service; 
or, if it is caused or aggravated by the 
service-connected disabilities (specifically 
PTSD).  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorder and the continuity of symptomatology.  
The rationale for any opinion offered should 
be provided.   
 
4.  Then, arrange for the Veteran to undergo 
an appropriate VA psychiatric examination to 
determine the current nature, extent, and 
severity of his PTSD.  The Veteran's claims 
folder should be made available to the 
examiner for review before the examination, 
and a complete rationale should be provided 
for any opinion expressed.  

In providing the opinion, the examiner 
should:

a) address degree of social and industrial 
impairment resulting from the Veteran's 
PTSD, including whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that the Veteran's PTSD, by itself 
and without taking age into consideration, 
precludes the Veteran from securing and 
following substantially gainful employment 
consistent with his education and 
occupational experience.  As part of the 
evaluation, the examiner is requested to 
assign a GAF score.

b) indicate whether the Veteran's symptoms 
have changed (either intensified or 
lessened) from what was seen at the June 
2007 VA examination.

4.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be 
afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


